          Case 2:20-cv-00517-DJH Document 23 Filed 07/01/20 Page 1 of 6



 1   WO
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9       Gilbert Martinez,                              No. CV-20-00517-PHX-DJH
10                     Petitioner,                      ORDER
11       v.                                             DEATH PENALTY CASE
12       David Shinn, et al.,
13                     Respondents.
14
15             Before the Court are Respondents’ Motion to Preclude Juror Contact (Doc. 13) and
16   Motion for Order Precluding Defense Team from Contacting Victims (Doc. 14). Petitioner
17   Gilbert Martinez opposes the motions. (Docs. 18, 19.)
18             1. Motion to Preclude Juror Contact
19             Respondents ask the Court to enter an order precluding Martinez’s defense team
20   from contacting his trial jurors absent leave of Court based on a showing of good cause.
21   Martinez contends that there is no binding authority for such a request. (Doc. 18 at 7.) He
22   also argues that interviewing jurors is a “necessary component” of investigating his case.1
23   (Id. at 2.)
24             Federal courts have long recognized that “very substantial concerns support the
25   protection of jury deliberations from intrusive inquiry.” Tanner v. United States, 483 U.S.

26
27   1
       Martinez also asserts that the order sought by Respondents would improperly burden the
28   jurors’ First Amendment rights. (Doc. 18 at 11.) The Court agrees with Respondents that
     Martinez has no standing to raise such a claim on behalf of the jurors.
         Case 2:20-cv-00517-DJH Document 23 Filed 07/01/20 Page 2 of 6



 1   107, 127 (1987). In Tanner, the Supreme Court acknowledged that post-verdict
 2   investigation into jury misconduct would lead in some instances to the discovery of
 3   improper juror behavior, but expressed concern that allegations “raised for the first time
 4   days, weeks, or months after the verdict, [would] seriously disrupt the finality of the
 5   process” and could undermine “full and frank discussion in the jury room, jurors’
 6   willingness to return an unpopular verdict, and the community’s trust in a system that relies
 7   on the decisions of laypeople.” Id. at 120–21.
 8           Generally, a verdict may not be impeached on the basis of the jury’s internal
 9   deliberations or the manner in which it arrived at its verdict. Traver v. Meshriy, 627 F.2d
10   934, 941 (9th Cir. 1980). Rule 606(b) of the Federal Rules of Evidence is grounded in this
11   common-law rule against admission of jury testimony to impeach a verdict. On the other

12   hand, although jurors may not be questioned about their deliberations and most matters

13   related thereto, they may be questioned regarding any extraneous influence on their verdict.

14   Tanner, 483 U.S. at 117; Traver, 627 F.2d at 941. Accordingly, Federal Rule of Evidence

15   606(b) allows jury testimony in limited circumstances to show that (1) extraneous

16   prejudicial information was improperly brought to the jury’s attention, (2) an outside
     influence was improperly brought to bear upon any juror, or (3) there was a mistake in the
17
     verdict form. See Tanner, 483 U.S. at 121; Fed. R. Evid. 606(b). An exception to Rule
18
     606(b) also exists where a juror’s statements indicate that racial animus was a significant
19
     motivating factor in his or her finding of guilt.2 Pena-Rodriguez v. Colorado, 137 S. Ct.
20
     855, 869 (2017).
21
             Martinez contends that there is no authority prohibiting his federal habeas counsel
22
     from interviewing jurors from his state criminal trial to discover admissible evidence of
23
     juror misconduct, or requiring him to show good cause prior to doing so. Nonetheless,
24
     despite there being no specific prohibition, post-verdict interviews with jurors are not
25
     looked on favorably in the Ninth Circuit, Hard v. Burlington Northern R.R., 812 F.2d 482,
26
27   2
       The Court rejects Martinez’s argument that information obtained from jurors is
     admissible with respect to claims of ineffective assistance of counsel. See Garza v. Ryan,
28   No. CV-14-01901-PHX-SRB, 2016 WL 4591854, at *2 (D. Ariz. Sept. 2, 2016) (collecting
     cases).

                                                 -2-
       Case 2:20-cv-00517-DJH Document 23 Filed 07/01/20 Page 3 of 6



 1   485 (9th Cir. 1987), abrogated on other grounds by Warger v. Shauers, 574 U.S. 40 (2014),
 2   and the district courts have “‘wide discretion’ to restrict contact with jurors to protect jurors
 3   from ‘fishing expeditions’ by losing attorneys.” See United States v. Wright, 506 F.3d
 4   1293, 1303 (10th Cir. 2007) (quoting Journal Pub. Co. v. Mechem, 801 F.2d 1233, 1236
 5   (10th Cir. 1986)).
 6          While this Court’s local rules do not prohibit Martinez’s counsel from contacting
 7   and interviewing jurors from his trial, neither do they specifically authorize such contact.
 8   The local rules do recognize that approval for the interview of federal jurors will only be
 9   granted when proposed written interrogatories are submitted to the court within the time
10   granted for a motion for a new trial, and only upon a showing of good cause. See LRCiv
11   32.9(b) (citing Fed. R. Evid. 606(b)). While there is no corresponding rule prohibiting

12   counsel from invading the provenance of state jurors in federal habeas proceedings, the

13   absence of a rule is not dispositive, as the Court is no less concerned with the protection of

14   state jurors than federal jurors, and has the discretion to address these concerns on a case

15   by case basis.

16          In addition to the policy concerns expressed in Tanner, there are “very cogent
     reasons” for requiring a preliminary showing of illegal or prejudicial intrusion into the jury
17
     process before allowing counsel to conduct post-trial interviews. These include protecting
18
     the jury from post-verdict misconduct and the courts from time consuming and futile
19
     proceedings; reducing the chances and temptations for tampering with the jury; and
20
     increasing the certainty of verdicts. Wilkerson v. Amcon Corp, 703 F.2d 184, 185–86 (5th
21
     Cir. 1983) (“We continue to decline to ‘denigrate jury trials by afterwards ransacking the
22
     jurors in search of some ground . . . for a new trial’ unless a preliminary showing is made.”)
23
     (additional citation omitted). The reluctance of courts to inquire into the conduct of jurors
24
     during deliberations is also “to avoid harassment of jurors, inhibition of deliberation in the
25
     jury room, a deluge of post-verdict applications mostly without real merit, and an increase
26
     in opportunities for jury tampering; it is also to prevent jury verdicts from being made more
27
     uncertain.” King v. United States, 576 F.2d 432, 438 (2d Cir. 1978) (“To overcome this
28
     reluctance and to authorize a post-verdict inquiry, there must be ‘clear evidence,’ ‘strong


                                                   -3-
       Case 2:20-cv-00517-DJH Document 23 Filed 07/01/20 Page 4 of 6



 1   evidence,’ ‘clear and incontrovertible evidence,’ ‘substantial if not wholly conclusive
 2   evidence.’”) (additional citation omitted). Finally, the Ninth Circuit has held that “there is
 3   no federal constitutional problem involved in the denial of a motion to interrogate jurors
 4   where . . . there has been no specific claim of jury misconduct.” Smith v. Cupp, 457 F.2d
 5   1098, 1100 (9th Cir. 1972).
 6          Therefore, the Court finds that the proper way for Martinez to proceed is first to
 7   make a preliminary showing that extraneous prejudicial information or outside influence
 8   was improperly brought to the jury’s attention, or evidence that a juror was motivated by
 9   racial animus, and seek leave of the court to approach the jury. See Hard, 812 F.2d at 485
10   n.3. Good cause may be shown by satisfying the requirements of the exceptions stated in
11   Rule 606(b) and Pena-Rodriguez.

12          Martinez asserts that the holding in Pena-Rodriguez renders the above analysis

13   “inapposite.” (Doc. 18 at 8.) The Court disagrees. Pena-Rodriguez simply added an

14   exception to Rule 606(b)’s limitations on post-verdict juror testimony. The holding did not

15   foreclose a court from imposing a good cause requirement on juror contact. See Mitchell v.

16   United States, 958 F.3d 775, 787 (9th Cir. 2020) (“[I]n cases where there has been no
     showing of juror misconduct, we have held that a district court ‘d[oes] not abuse [its]
17
     discretion in refusing to allow postverdict interrogation of jurors.’”) (quoting United States
18
     v. Eldred, 588 F.2d 746, 752 (9th Cir. 1978)); Smith, 457 F.2d at 1100.
19
            2. Motion for Order Precluding Defense Team from Contacting Victims
20
            Respondents move the Court for an order precluding Martinez’s defense team from
21
     directly contacting any victim in this case and directing that the team instead initiate any
22
     such contact through the Office of the Arizona Attorney General. (Doc. 14 at 2.) In support
23
     of their request, Respondents cite provisions of state and federal law, including A.R.S. §
24
     13–4433(B), which provides that “[t]he defendant, the defendant’s attorney or an agent of
25
     the defendant shall only initiate contact with the victim through the prosecutor’s office,”
26
     and the Crime Victims’ Rights Act (CVRA), which affords state crime victims in federal
27
     habeas cases “the right to be treated with fairness and with respect for the victim’s dignity
28
     and privacy.” 18 U.S.C. § 3771(a)(8).


                                                 -4-
         Case 2:20-cv-00517-DJH Document 23 Filed 07/01/20 Page 5 of 6



 1           Martinez opposes the motion, arguing that the request is not supported by state or
 2   federal law, that counsel are obligated to perform an investigation that may include contact
 3   with victims, and that the request is premature. (Doc. 19.) The Court disagrees.
 4           In other capital habeas cases in this district, the court has considered and rejected
 5   these arguments, ordering petitioners to obtain consent through Respondents’ counsel
 6   before contacting a victim and, in the event a victim did not consent, ordering briefing on
 7   the applicability of Arizona’s victims’ rights laws. See, e.g., Sansing v. Ryan, No. 11-CV-
 8   1035-PHX-SRB (D. Ariz.); Chappell v. Ryan, No. CV-15-00478-PHX-SPL (D. Ariz.);
 9   Pandeli v. Ryan, No. CV-17-1657-PHX-JJT (D. Ariz.). In Sansing, the court explained that
10   its “directive requiring Petitioner to obtain consent from Respondents’ counsel to contact
11   victims furthers the rights to dignity and privacy set forth in § 3771(a)(8). It is a reasonable

12   limitation that does not unfairly disadvantage Petitioner.” Sansing, No. 11-CV-1035-PHX-

13   SRB (D. Ariz.) (Doc. 29); see Roseberry v. Ryan, No. 15-CV-1507-PHX-NVW (D. Ariz.)

14   (Doc. 18).

15           Martinez’s arguments do not alter this analysis. Whether or not § 13–4433(B)

16   directly applies to these proceedings through the CVRA, the mechanism it establishes
     furthers the goal of respecting a crime victim’s dignity and privacy without unduly
17
     burdening Martinez. See, e.g., Chappell, No. CV-15-00478-PHX-SPL (D. Ariz. Jul. 21,
18
     2015) (Doc. 19). “Using counsel for Respondents to channel requests to contact victims,
19
     as contemplated by the CVRA itself, 18 U.S.C. § 3771(b)(2)(B)(i) and (d)(1), does not
20
     unduly burden [petitioner’s] access to the victims.”3 Pandeli v. Ryan, No. CV-17-1657-
21
     PHX-JJT (D. Ariz. Oct. 5, 2017) (Doc. 23).
22
             Finally, the Court rejects Martinez’s argument that an order granting the relief
23
     sought by Respondents would unconstitutionally burden habeas counsel’s First
24
     Amendment rights. (Doc. 19 at 11–12.) “[A]ttorneys are properly subject to an array of
25
     different restrictions and regulations that can have the effect of limiting their ability to
26
     obtain information—even potentially exculpatory information—from prospective
27
28   3
      Under 18 U.S.C. § 3771 (d)(1), the “attorney for the Government may assert” the crime
     victim’s rights.

                                                  -5-
       Case 2:20-cv-00517-DJH Document 23 Filed 07/01/20 Page 6 of 6



 1   witnesses.” Johnson v. Ryan, No. CV-18-00889-PHX-DWL, 2018 WL 6573228, at *6 (D.
 2   Ariz. Dec. 13, 2018) (citing Ariz. R. Prof. Conduct, ER 4.1(a); Ariz. R. Prof. Conduct, ER
 3   4.2; and LRCiv 39.2(b)).
 4         Accordingly,
 5         IT IS HEREBY ORDERED granting Respondents’ Motion to Preclude Juror
 6   Contact (Doc. 13). Martinez may not contact any jurors other than by leave of Court upon
 7   a showing that extraneous prejudicial information or outside influence was improperly
 8   brought to the jury’s attention, or where there is evidence of racial animus affecting the
 9   verdict. See Fed. R. Evid. 606(b); Pena-Rodriguez, 137 S. Ct. at 869.
10         IT IS FURTHER granting Respondents’ motion for order precluding contact with
11   victims (Doc. 14). No person who is defined as a victim in this matter pursuant to Arizona

12   law shall be contacted by anyone working with or on behalf of Martinez or Martinez’s

13   counsel unless the victim, through counsel for Respondents, has consented to such contact.

14   If consent is not provided and Martinez nonetheless believes the contact is necessary,

15   Martinez may file a motion with the Court explaining the necessity for such contact.

16         Dated this 1st day of July, 2020.

17
18
19                                               Honorable Diane J. Humetewa
                                                 United States District Judge
20
21
22
23
24
25
26
27
28


                                               -6-
